UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7687



WILBERT DAVIS,

                                           Petitioner - Appellant,

          versus


RONALD HUTCHINSON, Warden, Maryland House of
Correction; ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-2059-AW)


Submitted:   July 13, 2000                 Decided:    July 19, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilbert Davis, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Ann Norman Bosse, Jason Frederick Trumpbour, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert Davis seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.     See Davis v. Hutchinson, No. CA-99-

2059-AW (D. Md. Nov. 9, 1999).*    We dispense with oral argument and

deny Davis’s motion for the appointment of counsel because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
November 8, 1999, the district court’s records show that it was
entered on the docket sheet on November 9, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2